DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 17, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Okuda (EP2894203).
Okuda teaches an ink set comprising:
Claim 1:
*a first water-based ink composition containing a first solid content including a first coloring material and a first organic solvent; and a second water-based ink composition containing a second solid content including a second coloring material and a second organic solvent, wherein there is 5% by mass or more of the first solid content in the first ink composition than the second solid content in the second ink composition, and there is 7% by mass or more of the second organic solvent in the second ink 
(claim 8) wherein the first ink composition is a white color ink composition that includes a white color coloring material as the first solid content, and the second ink composition is a non-white color ink composition that includes a non-white color coloring material as the second solid content (paragraph 0023).
 (claim 10) applying the first ink composition and the second ink composition to the heated recording medium (paragraph 0023).
(claim 17)   wherein the first ink composition is a white color ink composition that includes a white color coloring material as the first solid content, and the second ink composition is a non-white color ink composition that includes a non-white color coloring material as the second solid content (paragraph 0023).
(Claim 19)  applying a processing solution that includes an aggregating agent for aggregating constituents of the water-based ink jet ink composition to the recording medium (paragraph 0023).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-7, 9, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda.
Okuda teaches all claimed features of the invention with the exception of:
(claims 3, 12) wherein the first ink composition contains a first amount of water; and the second ink composition contains a second amount of water within 8% by mass of the first amount of water. 
(claims 4, 13) wherein the first ink composition has a first viscosity; and the second ink composition has a second viscosity within 1.5 mPa-s at 20°C of the first viscosity.
(claims 5, 14) wherein an amount of water in each of the first and second ink compositions is equal to or greater than 50% by mass.
(claim 6, 15) wherein there is 5 to 13% by mass more of the first solid content in the first ink composition than the second solid content in the second ink composition, and there is 7 to 17% by mass more of the second organic solvent in the second ink composition than the first organic solvent in the first ink composition.
(claim7, 16) wherein the first ink composition contains 10 to 22% by mass of the first solid content and 15 to 27% by mass of the first organic solvent, and the second ink composition contains 5 to 12% by mass of the second solid content and 23 to 38% by mass of the second organic solvent.
 (claim 9) wherein there is 9% by mass or more of the second organic solvent in the second ink composition than the first organic solvent in the first ink composition.
(claim 18) wherein a surface temperature of the recording medium when the first ink composition and the second ink composition are applied thereto is from 30°C to 50°C.


.


Allowable Subject Matter
Claims 2,  11, and  20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853